1    TRACY L. WILKISON
     Acting United States Attorney
2    THOMAS D. COKER
     Assistant United States Attorney
3    Chief, Tax Division
     JOLENE TANNER (Cal. Bar No. 285320)
4    Assistant United States Attorney
           Federal Building, Suite 7211
5          300 North Los Angeles Street
           Los Angeles, California 90012
6          Telephone: (213) 894-3544
           Facsimile: (213) 894-0115
7          E-mail: jolene.tanner@usdoj.gov
8    Attorneys for the United States of America
9
                                 UNITED STATES DISTRICT COURT
10
                                CENTRAL DISTRICT OF CALIFORNIA
11
                                      SOUTHERN DIVISION
12
13 UNITED STATES OF AMERICA,                           Case No. 8:21-cv-00720-CJC-JDE
14                Petitioner,                          ORDER TO SHOW CAUSE
15                      v.
16 KATHLEEN A. REFFERT,
17                Respondent.
18
19
20         Based upon the Petition to Enforce Internal Revenue Service Summons,
21   Memorandum of Points and Authorities, and supporting Declaration, the Court finds that
22   Petitioner has established a prima facie case for judicial enforcement of the subject
23   Internal Revenue Service (IRS) summons. See United States v. Powell, 379 U.S. 48, 57-
24   58 (1964).
25         IT IS ORDERED that Respondent appear before this District Court of the United
26   States for the Central District of California, at the following date, time, and address, to
27   show cause why the production of books, papers, records, and other data demanded in
28   the subject IRS summons should not be compelled:
                                                   1
1
2     Date:             May 25, 2021
3     Time:             10:00 a.m.
4     Courtroom:        6A
5     Address:          Ronald Reagan Federal Building and United States Courthouse
6                       411 West Fourth Street, Santa Ana, California, 92701
7
8             IT IS FURTHER ORDERED that copies of the following documents be served
9    on Respondent (a) by personal delivery, (b) by leaving a copy at Respondent’s dwelling
10   or usual place of abode with someone of suitable age and discretion who resides there, or
11   (c) by certified mail:
12              1. This Order; and
13              2. The Petition, Memorandum of Points and Authorities, and accompanying
14                 Declaration.
15   Service may be made by any employee of the IRS or the United States Attorney’s Office
16   (“USAO”). Service shall be effected by not later than May 10, 2021 to be effective with
17   respect to the current hearing date and the USAO shall file a proof of service or a
18   statement that service has not been effected by May 10, 2021. If service is not effected
19   by May 10, 2021, the hearing set for May 25, 2021 will not proceed.
20            IT IS FURTHER ORDERED that within ten (10) days after service upon
21   Respondent of the herein described documents, Respondent shall file and serve a written
22   response, supported by appropriate sworn statements, as well as any desired motions. If,
23   prior to the return date of this Order, Respondent files a response with the Court stating
24   that Respondent does not oppose the relief sought in the Petition, nor wish to make an
25   appearance, then the appearance of Respondent at any hearing pursuant to this Order to
26   Show Cause is excused, and Respondent shall comply with the summons within ten (10)
27   days thereafter.
28
                                                  2
1          IT IS FURTHER ORDERED that all motions and issues raised by the pleadings
2    will be considered on the return date of this Order. Only those issues raised by motion or
3    brought into controversy by the responsive pleadings and supported by sworn statements
4    filed within ten (10) days after service of the herein described documents will be
5    considered by the Court. Allegations in the Petition not contested by such responsive
6    pleadings or by sworn statements may be deemed admitted.
7
8    DATED: April 28, 2021                        ___________________________________
                                                  JOHN D. EARLY
9
                                                  United States Magistrate Judge
10   Respectfully submitted,
     TRACY L. WILKISON
11
     Acting United States Attorney
12   THOMAS D. COKER
     Assistant United States Attorney
13
     Chief, Tax Division
14
     /s/
15
     JOLENE TANNER
16   Assistant United States Attorney
17   Attorneys for United States of America

18
19
20
21
22
23
24
25
26
27
28
                                                 3
